﻿Mr. President, may I, on behalf of the delegation of Burundi, say how pleased we are to see you presiding over the work of the thirty-fifth session of the General Assembly. Your long experience in the Organization, your high sense of responsibility and your determination to fight constantly for the ideals which led to the creation of the United Nations are a valuable pledge of the harmonious progress and successful outcome of the work of this session. Furthermore, you represent a country with which Burundi is pleased to have solid bonds of cooperation. Rest assured that my delegation will spare no effort to cooperate fully with you for the success of your delicate tasks.
72.	May I also pay a warm tribute to your predecessor, Mr. Salim Ahmed Salim, of the United Republic of Tanzania. The diligence, competence, skill and dynamism he displayed, both during the deliberations at the thirty-fourth session of the General Assembly and at the special sessions which dealt with topics that were complex, stormy and even explosive, won him the esteem, admiration and respect of all. He has done honour to his country and to Africa as a whole.
73.	A few weeks ago we joyfully welcomed Zimbabwe as the one hundred and fifty-third Member of the United Nations. The decolonization of that country was a source of pride and hope to us. It showed the high level of maturity attained by the people and leaders of that country and their willingness to live together in mutual respect for each other's diversity. It shattered the absurd notion of those who still believed that colonization and the reign of apartheid would last for ever. A source of hope for those still struggling against the colonial yoke, Zimbabwe's accession to independence has given new impetus and strength to the efforts of all those fighting for self-determination and independence.
74.	We also welcome Saint Vincent and the Grenadines as the one hundred and fifty-fourth Member State.
75.	The United Nations will certainly be strengthened by the contribution of these two countries, whose struggle for peace, justice and respect for human rights and dignity has marked the history of their respective lengthy struggles. We are assured that they will lend new impetus and dynamism to the Organization.
76.	We also wish to express our satisfaction and our support to Mr. Kurt Waldheim, whose high sense of responsibility, competence, integrity and clear-sightedness make that eminent statesman one of the personages who have won the esteem and admiration of the whole international community.
77.	The thirty-fourth session of the General Assembly was an exceptional one for the Government and people of Burundi. The head of State of Burundi, Colonel Jean Baptiste Bagaza, took a personal part in that session. By his presence he was giving vivid proof of the gratitude of the Government and people of Burundi for the efforts of the United Nations within the framework of cooperation among nations. As he declared from this rostrum:
"The work that has been done in this area by the United Nations is, in our view, of particular importance. We should therefore like to take this opportunity to pay a well-deserved tribute to the General Assembly, which can take pride in having so consistently lived up to the importance of its task and, therefore, constitutes an ideal framework for cooperation, exchange of experience and decision making." 
78.	That exceptional occasion enabled the people of Burundi, through its President, to express its full trust in and constant support for the United Nations in its noble task of striving ceaselessly for the triumph of its fundamental objectives.
79.	Those fundamental objectives are also those of our people and have been comprehensively stated in the Assembly by President Bagaza. His conclusion on this score illustrates in several ways, on the one hand, the method of government of the Second Republic which makes participation by every citizen in public life the essential condition for its success, and, on the other hand, our opening up to the international community, which led to our association with the United Nations in one of the most important stages of our national life. I quote that conclusion:
"In order to permit the Burundi people effectively to exercise its prerogatives of sovereignty, we created the necessary conditions for the party to be able to guide and genuinely to control the executive. In other words, the people run and manage their own affairs in the communes and the provinces. Leaders are only kept in their posts to the extent that they enjoy the confidence of the people.
"Thanks to the political maturity of our people, we believe that the time has come to permit it to choose its leaders at all levels. This task is incumbent on the National Congress of the UPRONA party [Union pour le progres national], a meeting of which is scheduled for the end of this year, and this will constitute in practice the consummation of the action already laid down at the level of the communal assemblies and provincial congresses of the renovated UPRONA party.
"In the light of the foregoing, we can claim that the State which we are organizing is one which will permit the Burundi people to perpetuate their history, to strengthen their age-old unity, to consolidate the victories they have won, to build their democracy and to determine their future in a free and sovereign manner. It is for the people of Burundi, in fact, to pronounce on the type of society which will safeguard their identity, while guaranteeing their progress in a world full of change.
"This is the role of the National Congress of the party, and this is why we quite rightly consider that this session of the party will constitute an event of primary importance in the national life of the Burundi people. We were therefore anxious to inform the United Nations and the whole international community of this, especially because we in Burundi consider that there must exist a certain harmony between internal options and a country's foreign policy." 
80.	A year later I am pleased to announce to the Assembly that the promises made by my President at the thirty-fourth session have been entirely carried out. The Congress of UPRONA, which met from 26 to 29 December 1979, was highly successful, because, on the one hand, of the broad participation of the people and, on the other, of the important decisions taken concerning the democratic organization of our country and the domestic and external options of the Government of Burundi. At the end of that Congress, the participants unanimously reaffirmed the guiding principles of Burundi's foreign policy as defined from this rostrum by the President of the Republic of Burundi, Colonel Jean Baptiste Bagaza. Those principles are good neighbourliness, positive nonalignment, non-interference in the internal affairs of other States, international cooperation and support for national liberation movements.
81.	Basing myself on those fundamental principles guiding the foreign policy of my country, I should like to turn to the major issues of the day. In the main, they concern decolonization, the Middle East, Southeast Asia and the new international economic order.
82.	South Africa's presence in Namibia, the militarization of that Territory, the policy of brutal repression of the Namibian people, the ruthless exploitation of that peace loving people, the plundering of Namibia's resources and the deliberate destruction of national unity and territorial integrity are, in the view of the Government of Burundi, criminal acts of aggression against the nation of Namibia and flout the will of the international community.
83.	With a view to putting an end to this unacceptable situation, the United Nations has adopted a number of resolutions condemning South Africa for its illegal occupation and calling upon it to withdraw from Namibia.
84.	In view of South Africa's intransigence, the Security Council, in its resolution 435 (1978), has endorsed a proposal of five Western countries. In a spirit of great responsibility and high political maturity, the only genuine representative of the Namibian people, SWAPO, has accepted that United Nations proposal. However, to that positive attitude, the illegal South African regime responded only with mass arbitrary arrests of SWAPO leaders and Namibian patriots. South Africa's answer to the constructive proposal to demilitarize the frontier zone between Namibia and Angola has been to step up the totally unprovoked acts of aggression against the People's Republic of Angola and the Republic of Zambia.
85.	In these circumstances, the Government of Burundi is convinced that the following measures and actions should be adopted by the United Nations and the entire international community: practical support for the armed struggle being waged valiantly by the Namibian people under the leadership of SWAPO; pressure to be exerted on that illegal regime by States and Powers involved in this policy of occupation and exploitation; and, above all, the imposition by the Security Council of comprehensive mandatory sanctions against South Africa pursuant to Chapter VII of the Charter of the United Nations.
86.	Not far from Namibia, the South African racists continue to gag a whole people subjected to barbarous and hateful repression because of the colour of their skin.
87.	In fact, in South Africa the situation is constantly deteriorating because of the criminal policy of apartheid. The vice is being tightened on a people struggling only for its survival, dignity and freedom.
88.	The machine of war and repression is striking the Coloured inhabitants of South Africa mercilessly and without distinction. In this escalation of violence peaceful populations, the elderly, women and children are not spared. Indeed, let us recall the massacres of Sharpeville, Soweto and elsewhere.
89.	In view of this intolerable situation, the South African people has been compelled to take up arms against that regime of tyranny. We seize this opportunity to pay a tribute to this valiant people and its national liberation movement. The victories already gained by the Pan Africanist Congress of Azania and, in particular, the African National Congress of South Africa should give rise to more solidarity with the South African people.
90.	I should like, on behalf of the Government of Burundi, urgently to appeal to the international community so that appropriate measures shall at last be taken to restore freedom and dignity to the South African people at present subjected to the most ferocious repression.
91.	In this context the delegation of Burundi reaffirms the legitimacy of the armed struggle being waged by the oppressed people of South Africa and condemns the racist South African regime for its policy of repression and its acts of armed aggression against the frontline States and the continuation of collaboration and political, military, nuclear, economic, cultural and trade cooperation with South Africa.
92.	The Government of Burundi supports the military embargo imposed by the Security Council in resolution 418 344 (1977) against South Africa. Furthermore, the Government of Burundi is convinced of the need and the urgency for the Security Council to adopt mandatory measures pursuant to Chapter VII of the Charter, including Article 41, with a view to putting an end to the apartheid regime, which is a serious threat to international peace and security not only in Africa but also throughout the world.
93.	Although the African continent has largely freed itself of colonial and racist domination, there are still anachronistic colonial situations such as those in Namibia, South Africa and Western Sahara, on which something should be said. The question of Western Sahara is, in my delegation's view, one of decolonization. It therefore falls within the framework of General Assembly resolution 1514 (XV), the twentieth anniversary of whose adoption we shall soon be celebrating.
94.	For the Government of Burundi, there can be no doubt that the Sahraoui people must freely exercise its inalienable right to self-determination and independence in accordance with the Charter of the United Nations and that of the Organization of African Unity [OAU]. My delegation considers that the efforts of the two organizations aimed at the decolonization of Western Sahara are complementary and call for the withdrawal of all Moroccan occupation troops from the Sahraoui Arab Democratic Republic.
95.	We urge Morocco to abide by the relevant resolutions of the OAU and the United Nations calling upon it to put an end to its military occupation of Western Sahara.
96.	With regard to the position of the Government of Burundi, I should like to reaffirm its solidarity with the Sahraoui Arab Democratic Republic, and to assure POLISARIO of its total support. In recognizing the Sahraoui Arab Democratic Republic, with which the State of Burundi has just established diplomatic relations at the ambassadorial level, the Government of Burundi is guided only by a concern for cooperation and solidarity with a people struggling for its dignity and freedom.
97.	While still on the subject of the African continent, I should like to express the deep concern of the Government of Burundi over the tragedy in Chad. With regard to the situation in Chad, the Government of Burundi calls upon all States not to interfere in that country's internal affairs and to allow the people of Chad to settle their problems themselves.
98.	For more than three decades the question of Palestine has been before the Organization. Numerous initiatives for a settlement have been put forward; all have ended in failure because of Israel's intransigence or simply because they ignored one of the parties concerned, namely, the people of Palestine, whose sole representative is the PLO.
99.	Any settlement which does not duly take this factor into account can only lead to a deadlock. No country, no matter how powerful, no organization, however universal, can tell the Palestinian people how its State should be organized or what statutes or regime it should adopt, nor can any form of government be imposed on it. It is therefore up to the PLO alone, which is the sole authentic representative of the Palestinian people, to negotiate on behalf of that people and to arrive at a course of action without any foreign interference.
100.	Looking at the situation in the Middle East, the Government of Burundi reaffirms its opposition to the acquisition of territory by force. It therefore condemns the occupation by Israel of Arab and Palestinian territories. The Government of Burundi also condemns the Israeli policy of Jewish settlements in Palestinian and Arab lands.
101.	The decision taken by Israel to annex the eastern sector of Jerusalem has aroused deep emotion in my country and throughout the world. In the view of the Government of Burundi, that act is completely null and void. Thus, my delegation would call on the Israeli authorities to revoke their decision and to respect the sacred nature of the Holy City of Jerusalem.
102.	The situation in Southeast Asia is scarcely more reassuring than those that I have mentioned in Africa and the Middle East. Indeed, the situation prevailing in Afghanistan, Kampuchea and Korea deserves special attention by the international community.
103.	With respect to Afghanistan, the delegation of Burundi would like to state the following. First, the Government of Burundi respects the sovereignty and the basic choices of the Afghan people. Consequently, the Government of Burundi is opposed to any intervention or interference in, the internal affairs of that independent country which is a member of the nonaligned movement. Secondly, the Government of Burundi is opposed to any subversion from abroad against the people of Afghanistan and is opposed to any use of that territory as a springboard for threatening the security of any neighbouring country. Thirdly, the Government of Burundi considers that, given the present international political situation, the Afghan people can freely decide on its future only if all foreign troops are withdrawn from its territory.
104.	With respect to the situation in Kampuchea, my delegation would also like to make its position clear. First, the Government of Burundi considers that the people of Kampuchea is alone able to determine without foreign interference, its future and its fate. Secondly, my Government is opposed to the use of that territory as a base for launching acts of aggression or attacks against any other State in the region. Thirdly, my Government is convinced that the time has come to allow the people of Kampuchea to take charge of its own destiny without foreign interference. Thus, the Government of Burundi favours the withdrawal of all foreign troops and forces from that territory and the ending of any external subversion against that people, v hose political personality and cultural identity have resisted all foreign occupation.
105.	With respect to the question of Korea, the Government of Burundi unreservedly supports the peaceful reunification and independence of the Korean nation. My country supports the withdrawal of all foreign troops based in South Korea. My delegation would further like to draw the attention of the international community to the serious consequences of admitting two Koreas to the United Nations. We believe that this course of action should be opposed.
106.	The position of my country on the situations which today are the flashpoints in the world has been arrived at only by concern for respecting the will of those peoples and for promoting a climate of detente and international security.
107.	In this context, the Government of Burundi sincerely hopes that the conclusions of the tenth special session, devoted to disarmament, will be followed by action and that general and complete disarmament can get under way.
108.	My country hailed the results of the Helsinki Conference on Security and Cooperation in Europe as an important step on the road to detente. It welcomes the signing by the Soviet Union and the United States of America of the agreement known as SALT II,  which we hope will be rapidly ratified.
109.	With a view to strengthening international peace and security, the delegation of Burundi considers that the Declaration of the Indian Ocean as a Zone of Peace should be implemented by all States. We urge the great Powers to give up their rivalry in that region, which is so rich in promise.
110.	Real and lasting peace and security are inconceivable without justice and equity in international economic relations. It is justice that is at stake here. In their report the eminent experts of the Brandt Commission  speak of moral imperatives. Today there are many peoples with respect to whom famine and poverty take their toll with unprecedented severity, developing countries which see their natural wealth ruthlessly exploited by the developed countries or through foreign transnational corporations. Those "poor" countries stand helplessly by while their resources are plundered and they see themselves being deprived of the means to promote their own development. I shall not even mention other factors which give rise to serious tension and which may, once the victims have become truly aware of what is happening, lead to desperate action. And we know very well that what comes too late is called irreparable.
111.	The Assembly has just held its eleventh special session, which was entirely devoted to the consideration of economic problems. The presence at that special session of such a large number of very high level representatives stressed the concern felt by all the peoples represented about the chaotic world economic situation and demonstrated the ardent hope of the community of States that it can finally begin real cooperation in international economic relations. Statements were almost unanimous in noting the failure of the prevailing economic system because it is unjust, anachronistic, ineffective and not adapted to the present situation.
112.	Although my delegation can say in general that it was satisfied with the level of representation and the quality of the debate, the same would not be true with respect to the assessment of the results of the work done at the session. Indeed, we were deeply disappointed by the refusal of some
States to allow global negotiations to begin. We hope that those States will change their position at the current session and will take this unique opportunity to break the deadlock.
113.	One view is shared unanimously in all international forums: the North South dialogue has come to a halt. Confronted with this pause, any country can easily understand the impatience of the least developed countries, expecting as they do to see the international community urgently adopt and apply practical measures on their behalf.
114.	A good many developing countries still have the energy to pursue the economic debate wherever it is taking place, and they still manage to support their national economies, to a greater or lesser extent. But the least developed countries are in desperate straights. The economies of those countries are on the verge of ruin.
115.	There is no need to repeat all the eloquent statistics of the United Nations and the specialized agencies with respect to the situation in those countries. However, let us just mention the following: annual per capita gross national product, less than $100; their share of the manufactured goods market, less than 10 per cent of the gross domestic product; an 80 per cent rate of illiteracy among the population; a per capita income growth rate of less than 1 per cent over the last 20 years.
116.	The report of the Brandt Commission adds that each of those countries subsists between survival and disaster and lives in an environment of total dependence on the international market forces which are completely beyond its control.
117.	To that generally gloomy picture must be added the fact that my country, Burundi, which is one of the countries in that unenviable position, is additionally handicapped by being landlocked. That further challenge to our development effort places a heavy burden on our exports and imports. Thus, large sums from the already meagre national budget are constantly being deflected from their primary allocations to offset the considerable difficulties caused by the landlocked situation.
118.	Burundi is also one of those countries that are "most seriously affected" by the present crises in the world economy. Quite apart from rhetoric, we can prove that the causes of our economic backwardness are many and deep-rooted and totally beyond our control. Our partners in the struggle for development will certainly forgive me if I set apart from the general picture of the economies of the developing countries the particular position of the least developed economies.
119.	The developed countries, whose heavy historical responsibility no longer needs to be demonstrated, will also understand our cry of alarm and will immediately wish, we hope, to play their proper part in this rescue operation for the least developed countries. In the specific case of that category of countries, there is no more time to play with words and talk about the economies of the "most seriously affected" or the "most vulnerable" countries. The evil is more deep-seated, and should be given special priority attention by the international community.
120.	We most ardently hope that the preparations for and the work of the United Nations Conference on the Least Developed Countries, to be held next year, will be successful. My country is taking a very active part in preparing for that Conference and expects that action oriented measures will replace what might be called "just one more resolution" or "just one more action programme", since both have so far remained dead letters.
121.	Burundi is convinced that the future prosperity of the developing countries lies in their mutual cooperation. Indeed, we even think that in view of the present deadlock in the North South dialogue, economic and technological cooperation among developing countries is an essential alternative.
122.	What is, in the opinion of the Government of Burundi, the real meaning of South South cooperation? It is not, to our mind, a substitute for international cooperation but rather a supplement to it. Nor is it an element of confrontation with our partners in the North. On the contrary, cooperation among developing countries is one factor in developing the resources and capabilities of our countries and a means of promoting peace and cooperation in an international framework in which the developing countries, regarded as full partners, will forge their own destiny in freedom.
123.	Since the adoption of the Buenos Aires Plan of Action several regional and interregional meetings have been held, some at the highest political level, and have clearly shown the determination of the developing countries to strive for collective self-reliance. Africa, for its part, showed that w y firm resolution at the second extraordinary session of the Assembly of Heads of State and Government of the OAU, held at Lagos in April, which was an historic meeting. The African heads of State, convinced of the importance and urgency of strengthening regional and sub-regional cooperation, have solemnly declared as a priority common objective individual and collective self-reliance at the level of the continent. 
124.	The firm commitment of Burundi to that objective is illustrated by, among other things, our active participation in the Economic Community of the Great Lakes Countries, which brings together Rwanda, Zaire and Burundi, and in the activities of the Organization for the management and development of the Kagera river basin, which joins the United Republic of Tanzania, Rwanda, Uganda and Burundi.
125.	As we have just seen, the work facing the Organization is enormous. The success of our undertaking, we believe, depends on the political will of States to make effective the resolutions already adopted, on the one hand, on questions of decolonization and security, such as those concerning in particular Africa, the Middle East, Cyprus and Southeast Asia, and on the other hand, on the new international economic order.
126.	We also believe that the mission of the United Nations will be successful only if the people we represent are fully informed and mobilized to struggle, with all mankind, against the great scourges of our time, namely, famine, disease, ignorance and poverty.
127.	The political and economic challenges which face us are immense. Burundi believes that the community of States must face those challenges and work together in order to find appropriate solutions to them. Burundi firmly believes, too, that the United Nations is the meeting place for performance of that common duty to which we are committed by virtue of having signed the Charter.
